OPINION
PER CURIAM.
A jury convicted appellant of possession of cocaine and of investing in the manufacture of methamphetamine. The trial court assessed his punishment at 20 years and life, respectively, in the Texas Department of Corrections, with a $50,000 fine also imposed in the investment conviction. Both convictions were affirmed on appeal. Moffett v. State, 716 S.W.2d 558 (Tex.App.—Dallas 1986).
Appellant raises eight grounds for review. We agree with the Court of Appeals that none require reversal. However, we *791do not necessarily agree with the Court of Appeals that appellant did not preserve his State law grounds relating to the validity of the search warrant relied upon in the search of appellant’s house. See Polk v. State, 738 S.W.2d 274 (Tex.Cr.App.1987). As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse appellant’s petition for discretionary review.